DETAILED ACTION
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, elements of the claim are taught by Thevoux-Chabuel in U.S. Patent Publication 2008/0239871 (see IDS filed March 29, 2019), and Shahri in U.S. Patent Publication 2013/0096897 (see IDS filed March 29, 2019) as follows:
	Thevoux-Chabuel teaches 	providing a plurality of types of data relating to subsurface characteristics in said subsurface model outside of one or more wellbores in said region (see “Generation of such geological maps is implemented using seismic apparatus… one or more seismic transmitters are operable to generate seismic waves in a ground formation to be mapped…digitized to generate seismic data…”, [0002]; see “a 3-dimensional stratigraphic map, of a subterranean region, for example by way of seismic metrology”, [0049]), said plurality of types of data including wellbore data obtained from one or more measurement instruments located within at least one of said one or more wellbores (see 
	Shahri teaches “Production based saturation models of subsurface reservoirs of interest are formed in a computer based on data from well logs…simulation models can then be adjusted for changes noted in the reservoir” (Abstract) providing a plurality of types of data relating to subsurface characteristics in said subsurface model outside of one or more wellbores in said region (see “computerized modeling of subsurface reservoirs…Geological models of reservoirs…”, [0004]-[0006]), performing an analysis on said data to (see “data processing system”, [0012]; see “processing in data…quality control performed…step 20…”, [0037]) determine if there is an error or errors in said data (see “missing and wrong format information are 
	The prior art fails to anticipated or render obvious if the cause of said error is not detected, including in said model the data containing said error and allocating to the data containing said error an increased prior uncertainty thus reducing the influence on said model of the data containing said error, in combination with all other limitations as claimed by Applicant.
	Claims 2-29 are allowable by virtue of their dependence on claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Oberkampf et al. in Non-Patent Literature “Error and uncertainty in modeling and simulation” teaches “identifying error and uncertainty in computational simulations” (Abstract).
	Snowling, et al. “Evaluating modelling uncertainty for model selection" teaches “Modelling uncertainty is evaluated with respect to model complexity, sensitivity and error” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865